  Case 4:19-cr-00072-RSB-CLR Document 144 Filed 10/06/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cr-72

        v.

 KAREN DICKERSON,

                Defendant.


                                          ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation on defendant’s

Motion for Reconsideration of her pre-sentencing detention. (Doc. 141). Both the Government

and defendant have filed objections. (Doc. 142; doc. 143). After a careful de novo review of the

entire record, the Court concurs with the Magistrate Judge's September 9, 2020, Report and

Recommendation.        (Doc. 141).     Accordingly, the Court ADOPTS the Report and

Recommendation, (doc. 141), as the opinion of the Court. The Court, therefore, GRANTS

defendant’s Motion for Reconsideration, (doc. 132), and her request for release on conditions

pending sentencing. The conditions on her release are discussed, generally, below, and in more

detail in a separate contemporaneous order.

       After defendant pleaded guilty, the Court ordered that she remain detained pending

sentencing, pursuant to 18 U.S.C. § 3143. At her sentencing hearing, Dickerson informed the

Court that she wished to withdraw her guilty plea. (Doc. 115). The request indicated an

irreconcilable difference of opinion between defendant and her retained counsel that ultimately

resulted in counsels’ withdrawal. (See doc. 141 at 2). She is currently proceeding pro se. (Id.).
  Case 4:19-cr-00072-RSB-CLR Document 144 Filed 10/06/20 Page 2 of 4



During the proceedings regarding counsels’ withdrawal, Dickerson indicated to the Magistrate

Judge that she wished to revisit the undersigned’s detention determination. (See doc. 136 at 6).

The Magistrate Judge construed her request as a motion to reconsider that determination. (Id. at

6-7). The Government responded in opposition, (doc. 136), and the Magistrate Judge held a

hearing on the motion (doc. 138).

       After the hearing, the Magistrate Judge entered a Report and Recommendation. (See

generally doc. 141). The Magistrate Judge concluded that, in the absence of any express statutory

authorization for revisiting such determinations, Dickerson’s request was best construed as a

“general” motion for reconsideration. (See id. at 7 (citing Serrano v. United States, 411 F. App’x

254, 255 (11th Cir. 2011))). As this Court has explained, such a motion requires that the movant

“show (1) an intervening change in controlling law; (2) the availability of new evidence; or (3) the

need to correct clear error or manifest injustice.” United States v. Faller, 2020 WL 1502983, at

* 1 (S.D. Ga. Mar. 24, 2020). In defendant’s case, no party argued that controlling law had

changed or that the original detention determination was erroneous or unjust. (Doc. 141 at 8).

Accordingly, Dickerson’s motion depended upon whether there was new evidence. (Id.)

       Although the Magistrate Judge concluded that the evidence Dickerson presented, in the

form of character testimony, was likely available to her at the time of the original detention order,

it was nevertheless “new” in the context of the extraordinary circumstances brought about by the

COVID-19 pandemic.        (Doc. 141 at 9-17).     Specifically, he concluded that the additional

strictures on social interaction imposed in response to the pandemic, made her showing that she is

neither a flight risk or a danger to the community “clear and convincing.” (Doc. 141 at 16-17).

The Government objects to the characterization of that evidence as “new.” (Doc. 142 at 5-7).

Despite the Government’s objection, the Court finds the Magistrate Judge’s construction of



                                                 2
  Case 4:19-cr-00072-RSB-CLR Document 144 Filed 10/06/20 Page 3 of 4



Dickerson’s evidence persuasive.       The Government’s objection (doc. 142) is, therefore,

OVERRRULED.

       Since the Court agrees with the Magistrate Judge that Dickerson has shown by clear and

convincing evidence that she is not a flight risk or a danger to the community, the Court must

“order the release of the person in accordance with section 3142(b) or (c).” 18 U.S.C. § 3143(a).

The Magistrate Judge recommended that all the conditions imposed on Dickerson’s pre-trial

release be re-imposed. (See doc. 141 at 17). The Court agrees. To the extent they are not

modified by the additional conditions described below, all the conditions imposed on Dickerson’s

pre-trial release shall apply. (See doc. 20 (conditions on pre-trial release)). In addition to the

conditions imposed on her pre-trial release, the Court also imposes the following conditions:

       (1) Dickerson shall submit to location monitoring, as directed by the United States

           Probation Office;

       (2) Dickerson shall also be prohibited from “contact with the victims of the state offenses,”

           Mr. Kevin Whitfield and Ms. Deadra France;

       (3) Dickerson shall also be prohibited from approaching within 500 yards of any real

           property owned or regularly occupied by Mr. Whitfield or Ms. France;

       (4) Dickerson must report any contact or attempted contact by Whitfield, or any other

           person acting or purporting to act on his behalf, to the supervising officer as soon as

           practicable, but in no event later than the next calendar day; and

       (5) Dickerson shall be required to sign an Appearance Bond in the amount of $100,000,

           secured by $10,000 in cash deposited with the Court.

Dickerson’s objection to the amount of the bond and security, (doc. 143), is OVERRULED.




                                                 3
  Case 4:19-cr-00072-RSB-CLR Document 144 Filed 10/06/20 Page 4 of 4



       In summary, the Court ADOPTS the Report and Recommendation, (doc. 141), as the

opinion of the Court. The Court, therefore, GRANTS defendant’s Motion for Reconsideration,

(doc. 132), and her request for release on conditions pending sentencing. An Order Setting

Conditions of Release, memorializing the conditions discussed above, will be entered

contemporaneously with this Order.

       SO ORDERED, this 6th day of October, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                            4
